CORRECTED

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-60687                                  FILED
                                  Summary Calendar                         January 31, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
CARLOS JAVIER LARIOS-GIRON,

                                                 Petitioner

v.

DANA BOENTE, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 000 677


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Carlos Javier Larios-Giron, a native and citizen of Guatemala, was
ordered removed in absentia after failing to appear at his removal hearing.
The Immigration Judge (IJ) denied his motion to reopen and a later motion to
reconsider the denial of reopening. He now petitions for review of the decision
of the Board of Immigration Appeals (BIA) dismissing his appeal of the denial

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                  No. 15-60687

of his motion to reconsider. He argues that he was not served with the Notice
to Appear (NTA); was never asked to provide his address; was never informed
that he was in removal proceedings; and was never warned of the consequences
of failing to appear at the removal hearing. He contends that this lack of notice
resulted in a violation of his due process rights.
      The NTA, which contained Larios-Giron’s signature and fingerprint,
advised him of the obligation of providing his mailing address. The NTA stated
that it was served in person and that the alien was provided oral notice in
Spanish that the time and date for the removal hearing would be set later and
the consequences of failing to appear. Thus, the record reflects that Larios-
Giron was personally served with the NTA. See 8 U.S.C. § 1229(a). The
NTA also reflects that Larios-Giron failed to provide his address. This was a
proper basis to deny reopening the removal proceedings.           See 8 U.S.C.
§ 1229a(b)(5)(B); Gomez-Palacios v. Holder, 560 F.3d 354, 360-61 (5th Cir.
2009). Larios-Giron has shown no abuse of discretion. Singh v. Gonzales, 436
F.3d 484, 487 (5th Cir. 2006). Larios-Giron’s due process argument is without
merit. See Gomez-Palacios, 560 F.3d at 361 n.2.
      Larios-Giron also argues that the BIA erred because he showed changed
country conditions and, as a result, he was entitled to have his removal
proceedings reopened. To determine whether there has been a material change
in country conditions, the evidence of country conditions submitted with the
motion to reopen is compared to those conditions that existed at the time of the
removal hearing. See Panjwani v. Gonzales, 401 F.3d 626, 632-33 (5th Cir.
2005). Larios-Giron’s fear of gangs when he left Guatemala was the same fear
he had at the time the motion to reopen was filed. Although he attempts to
argue that police corruption is a changed country condition, this argument is
without merit. Larios-Giron previously admitted that the police “did nothing”



                                        2
                                   No. 15-60687

in order to protect him and his family from the gang when he lived in
Guatemala and the police “did nothing” to help his family even after he left. As
a result, Larios-Giron has failed to show that the BIA’s denial of the motion to
reconsider regarding this issue was an abuse of discretion. See Panjwani, 401
F.3d at 632-33. Based on the foregoing, we need not reach Larios-Giron’s
remaining arguments regarding whether he established prima facie eligibility
for relief from removal. See id.
      Larios-Giron’s petition for review is DENIED.




                                        3